Citation Nr: 0703501	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for major 
depressive disorder, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's lumbar strain is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the lumbar spine.

2.  The veteran does not demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Her 
Global Assessment of Functioning score has varied between 55 
and 56.  

3.  The veteran's service-connected disorders including 
lumbar strain, rated as 40 percent disabling, major 
depressive disorder, rated as 30 percent disabling, left and 
right anterior tibial tendonitis, each rated as 10 percent 
disabling, and acne, rated as 0 percent disabling, with a 
combined rating of 70 percent, do not render her 
unemployable.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003); Diagnostic Code 
5237 (effective September 26, 2003).

2.  The criteria for an initial disability evaluation in 
excess of 30 percent for major depressive disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9434(2006).

3.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran 
filed her claims in September 2003.  Prior to the January 
2004 adjudication, the veteran was notified of the VCAA 
duties to assist in an October 2003 letter from the RO.   

Consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated she has additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error given the thorough adjudication of 
this claim in the January 2005 statement of the case.  See 
also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  

Lumbar Strain

The veteran is appealing the denial of the claim for an 
increased rating for his lumbar strain.  Service connection 
for lumbar strain was granted in a January 2003 rating 
decision, and a 40 percent rating was assigned for that 
disability.  Her claim for TDIU and increased ratings was 
received at VA on September 12, 2003.  In such cases, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the rating period in issue, the criteria for 
evaluating lumbosacral strain were revised effective 
September 26, 2003.  Either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  See VAOPGCPREC 7-2003.  Thus, in this 
case, there is essentially a two week period, from September 
12, to September 25, 2003, in which the new criteria are 
inapplicable.  

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003



528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50



Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

The above rating criteria, both old and new, provide for a 
rating higher than the veteran's current 40 percent rating 
only where it is shown that there is unfavorable ankylosis of 
the lumbar spine or of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated from 2003 to 2004; the reports of VA 
examination dated in October 2003; and the contentions of the 
veteran and her representative regarding her claim.

Relevant VA records show that August 2003, the examiner noted 
that she walked slowly, with a stiff gait and back.  
Objectively, she had severe back pain on even the slightest 
touch, severe muscle spasm and limitation of motion.  No 
flexion and extension was available and side motions and 
rotations were not attempted.  She wore a back brace.  She 
was prescribed a TENS unit.   When the veteran underwent 
physical therapy at VA in August 2003, she reported that her 
pain was a 9 out of a possible 10.  She noted it was 
exacerbated by movement.  The veteran was given a TENS unit 
for home use.  No ankylosis was noted.  

The veteran underwent a general medical examination in 
October 2003.  At that time, she reported constant, severe 
low back pain since March 2001.  She reported she could not 
sleep on her back or on her stomach.  With medication, the 
pain goes down to an 8 out of 10.  She reported that she has 
been prescribed a back brace.  She noted that she has 
unsteadiness and she fell last month.  She did not seek 
treatment sfter her fall.  The veteran described her shin 
splints as productive of pain at 10 out of 10.  The veteran 
reported that she worked for a car dealership and quit in 
March 2003.  She reported that she has not worked since then 
due to her shin splints and her back.  Physical examination 
revealed that the spine had no erythema or inflammation.  The 
spine was extremely sensitive to light touch.  The veteran 
was histrionic on being touched.  She broke down in tears 
when asked to lie down on the examining table for straight 
leg raising.  Examination of the knees and distal lower 
extremities showed no erythema, inflammation, edema, or 
effusion of the lower joints.  The shins were sensitive to 
light touch and the veteran was unable to bend her knees to 
check for stability or range of motion.  Reflexes could not 
be checked as the veteran was in tears.  The examiner noted 
normal x-rays and MRI.  No ankylosis was noted.  The 
diagnosis was lumbar strain with severe muscle spasm, unable 
to check accurate range of motion due to inability to go 
through the maneuvering.  Also, the examiner diagnosed 
history of shin splints with currently normal x-rays for 
lower extremities.  The examiner opined that the veteran's 
diagnosis of lumbar strain is inconsistent with the level of 
pain exhibited by her and does not preclude her from carrying 
out physical/sedentary activities for gainful employment.  

The veteran was noted to be in no acute pain or distress when 
seen at the VA primary care clinic in January 2004.  

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's lumbosacral strain.  
Over the time period relevant to the appeal, neither the 
examinations of record, including X-ray studied of the spine, 
nor the other competent medical evidence of record 
establishes that the veteran's back disability is 
characterized by ankylosis to any degree, as required for a 
rating higher than 40 percent under the revised and former 
criteria.

With regard to the former criteria, she has not been shown to 
demonstrate unfavorable ankylosis of the lumbar spine.  With 
regard to the new criteria, the evidence since September 26, 
2003 does not show that the veteran has unfavorable ankylosis 
of the entire thoracolumbar spine as required for a rating 
higher than 40 percent.  Thus, she is not entitled to a 
rating higher than 40 percent under the former criteria at DC 
5289 or the revised General Rating Formula for Diseases and 
Injuries of the Spine.

As such conditions as those cited above are not shown to be 
present by the competent medical evidence of record and are 
required for a rating higher than 40 percent, a rating higher 
than 40 percent for lumbosacral strain is not warranted under 
either the former or revised rating criteria.  

The veteran has complained of back pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbosacral strain are 
contemplated in the current 40 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 40 percent evaluation assigned 
for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  In fact, without taking into consideration the 
complaints of pain, the current evaluation could not be 
justified.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 40 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 40 percent for lumbosacral strain, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Major Depressive Disorder

Service connection for major depressive disorder was granted 
in a January 2003 rating decision, and a 30 percent rating 
was assigned.  The veteran's claim for an increased rating 
for this disorder was filed in September 2003.  This disorder 
is currently rated as 30 percent disabling pursuant to 
Diagnostic Code 9434.

General Rating Formula for Mental Disorders:
Rati
ng
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9434.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  By way of comparison, a GAF of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Psychiatric evaluations and outpatient treatment reports are 
in the file for comparative purposes.  The veteran has been 
seen for counseling at VA, reports from which show major 
depressive disorder.

VA treatment records and evaluations dated from May 2003 to 
January 2004 show that the veteran has attended social work 
sessions in which she complained of depression and a 
recurrent feeling of someone holding her down while she 
slept.  She repeatedly complained of anger problems with her 
mother and an aunt with whom she lived.  She did report that 
she was caring for her son and enrolled in cosmetology 
classes.  In a May 2003 psychiatric treatment noted, she 
reported nightmares about someone trying to hold her down and 
kill her.  She slept only 5 hours per night.  She reported 
crying every other day.  Her GAF was 55.  The VA psychiatrist 
started her on Zoloft for depression and Risperdal for 
sleep/nightmares.  In an August 2003 psychiatric treatment 
note authored by the same VA psychiatrist, she reported that 
her crying spells had decreased to two times per week.  She 
wanted to give her new medications a longer trial period.  
She reported that the feeling of someone holding her down had 
decreased to two times per week, and her sleep had improved 
from five to eight hours per night since she was last seen.  
She denied suicidal or homicidal ideation but was still angry 
with her aunt.  Her appetite was still variable but her 
concentration had improved in school.  She requested a note 
from her treating physician stating that she was 
unemployable.  

Mental status examination revealed she was cooperative, 
oriented and with good eye contact.  Her mood was dysphoric 
and she had flat affect.  Her speech was decreased and her 
rate and volume were tight.  She denied delusions and her 
judgment and insight were fair.  The impression was mood 
disorder not otherwise specified with elements of both 
depression and nightmares/hypervigilence improved.  Her 
identified stressor was relationship with mother/aunt, and 
her GAF was 56.  She was continued on Zoloft for depression 
and Risperdal for nightmares/sleep.  In an addendum, the 
examining doctor addressed the veteran's request for a note 
about unemployability.  He stated that although this was a 
difficult thing to ascertain, based on the information 
available, the veteran would have difficulty pursuing 
employment successfully given her depression and psychotic 
symptoms.  

The veteran underwent VA mental health examination in 
November 2003.  This was conducted by a VA psychologist.  The 
examiner noted that the veteran was treating with the above-
referenced VA psychiatrist.  The veteran reported that she 
was living with her nine year old son.  Her present 
complaints included nightmares every other night, awaking 
frequently at night.  She was on bad terms with her family 
except for her son.  She picked him up and dropped him off at 
Boys Club regularly.  The veteran was socially isolated 
except for her cosmetology school course, which she 
anticipated finishing in December 2003.  She reported that 
she was not enjoying the courses nor did she feel she was 
good at cutting hair.  She reported that her medications had 
not been particularly effective since she still had 
nightmares, insomnia and anger management problems.  She also 
reported the side effect of bed-wetting.  

Metal status examination revealed the veteran to be a neatly 
dressed female who was wearing lipstick but had somewhat 
disheveled hair.  She spoke in a soft voice with long latency 
and gave the minimal amount of information.  She appeared 
depressed and lacking energy.  She was not a good historian.  
Her affect was constricted.  No other unusual behaviors were 
noted.  Rapport was barely adequate for most of the 
interview, but she seemed to relax a bit towards the end of 
the interview.  

Attention and concentration skills were unimpaired.  Abstract 
abilities were somewhat concrete.  She reported completing 
high school and two years of technical training in the area 
of computers, which she did not finish, and cosmetology.  
Thought processes were not reflective of loose associations, 
perseveration, neologisms, tangential thinking, 
circumstantial thinking, confusion or echolalia.  Her speech 
was relevant and coherent but poor in content.  She reported 
the feeling of spirits holding her down when she is in bed at 
night.  She also reported crying spells on the weekends.  No 
tearfulness was noted, the veteran spoke slowly and appeared 
to have low energy.  She reported poor appetite but noted a 
weight gain.  The diagnosis was depressive disorder, not 
otherwise specified, the stressor noted was chronic family 
conflict, and the GAF was 55.  

The veteran reported poor concentration and work efficiency 
as evidenced by her self-reported firing from a car 
dealership as a phone receptionist and solicitor.  The GAF 
was noted to reflect her inability to maintain a job and her 
inability to maintain social contacts with family and 
friends.  Her only social outlet appeared to be her 
cosmetology classes.  She denied attendance at church or 
having a boyfriend of any social activities on weekends.  

A December 2003 psychiatric clinic visit revealed she 
reported constipation and bed wetting from her mediation.  
Although she denied stopping them, the examiner noted that 
the veteran still had 5 refills left.  She reported she was 
still depressed three times per week.  She gets more 
depressed when her aunt calls.  She had nightmares that 
someone was in her house.  She denied suicidal or homicidal 
ideation.  She slept two hours at a time for a total of four 
to five hours per night.  Appetite was variable and her 
energy and concentration were reported as decreased.  Mental 
status examination revealed she was cooperative and with good 
eye contact.  Her mood was dysphoric and her affect was flat.  
Her speech was decreased in rate and volume, and was 
described as tight.  She denied hallucinations and delusions.  
Judgment and insight were fair.  The psychiatrist's 
impression was mood disorder not otherwise specified, with 
elements of both depression and nightmares/hypervigilence-
regressed.  Stressors were her relationships with her mother 
and aunt.  Her GAF was 55.  She was stopped on Zoloft and 
started on Effexor, and Risperdal was discontinued and she 
was started on Zyprexa.  An MRI was noted as normal on an 
addendum.  She was referred to a social worker.

At the December 2003 Social Work visit, she reported that she 
did not know what her current medications were.  She was very 
depressed.  She denied suicidal and homicidal ideation but 
reported the recurrent dream of someone trying to hurt her.  
She reported decreased energy, no socialization, and feeling 
angry at her aunt.  She was tearful and stated she did not 
remember when she was happy or felt normal.  The examiner 
noted that the veteran had been successful in continuing her 
education and taking care of her son.  The veteran noted that 
she was scheduled to graduate from cosmetology school in 
December and she planned to attend a new program in radiology 
at the same school.  She was quiet and made no real eye 
contact.  The examiner noted that the only bright spot in her 
life appeared to be her son.  

The findings of record indicate that the veteran's major 
depressive disorder symptoms most closely match the rating 
criteria under the 30 percent rating (sleep impairment and 
depressed mood).  The veteran has not demonstrated the 
manifestations warranted for a 50 percent rating.  Although 
flattened affect has been noted, circumstantial, 
circumlocutory, or stereotyped speech was specifically noted 
not to be present.  Moreover, panic attacks more than once a 
week, difficulty in understanding complex commands or 
impairment of short-and long-term memory have not been noted.  
Judgment and concentration remain largely fair.  While there 
is reported mood disturbance, the veteran does not describe 
daily activities that indicate any significant impaired 
ability to function as a result of his depression and 
nightmares.  She has been able to care for her son and attend 
school for a number of years.  In fact, in December 2003 she 
informed the social worker that she had plans for additional 
schooling in radiology upon her anticipated graduation from 
her cosmetology program.  Thus, while impairment exists, the 
Board finds she is functioning at a level that warrants no 
more than a 30 percent rating.  In the November mental health 
examination report, as well as in the psychiatric treatment 
notes authored by her treating VA psychiatrist, the actual 
mental status examination findings do not support a 50 
percent rating.

The Board finds that the preponderance of the evidence is 
against an increased rating in excess of 30 percent for major 
depressive disorder.  The GAF scores of record support the 
Board's conclusion that a higher rating is not warranted.  
The scores of 55 and 56 reflects "moderate" or impairment in 
social and occupational functioning, which is commensurate 
with the degree of social and industrial impairment as 
required for the a 30 percent disability evaluation, but no 
more.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the award of an 
initial evaluation in excess of 30 percent for major 
depressive disorder.  

The Board notes that there is no evidence of record that the 
veteran's major depressive disorder causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no compelling 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
major depressive disorder.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.


TDIU

The veteran argues that she is entitled to TDIU because her 
service-connected disabilities, primarily depression and a 
back disorder, render her unemployable.  She argues that she 
has not worked since March 2003.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's service-connected disabilities include the 
following: lumbar strain, rated as 40 percent disabling; 
major depressive disorder, rated as 30 percent disabling; 
bilateral anterior tibial tendonitis, each leg rated as 10 
percent disabling; and acne, rated as 0 percent disabling.  
The combined service-connected disability rating is 70 
percent.

The veteran's claim, examination reports dated around and 
since the time the veteran filed her claim for TDIU in 
September 2003, and treatment records reflect that she has 
not worked since at least March 2003.  The veteran reported 
on her application for TDIU that since separation from 
service, she had only worked at an automotive dealership for 
20 hours per week from October 2002 to March 2003.  However, 
in a response to a VA request for verification of employment, 
personnel from the dealership indicated that they had no 
record of someone with the veteran's name and social security 
number ever working there.  

VA treatment records and examination reports dated from 
January 2003 through January 2004 reflect that the veteran 
was going to school to become a cosmetologist.  She reported 
that she was scheduled to complete her studies in December 
2003.  Shortly before the completion date, she reported in a 
treatment record that she planned to apply for a new program 
in radiology at the same school.  

Her most recent VA examination mental health evaluation was 
discussed above.  Although the examiner noted that the 
veteran's GAF of 55 reflected her inability to maintain a 
job, the veteran reported she had been fired from an 
automotive dealership.  The Board notes that the record 
simply does not show she has been unable to maintain a job.  
The alleged employer has indicated the veteran never worked, 
nor was fired, from the company.  The record is replete with 
reference to the veteran's attendance at cosmetology school.  

Moreover, the veteran's most recent general medical 
examination discussed above reflects that she is not 
unemployable due to her service-connected back disorder.  As 
for her bilateral leg disorder, the examiner noted that there 
was a history of shin splints with currently normal x-rays 
for the lower extremities.  The record does not suggest that 
either the bilateral leg disorder or service-connected acne 
contribute to her unemployability.  

An August 2003 psychiatric evaluation reflects that the 
veteran was depressed and angry.  Her VA doctor indicated 
that unemployability was difficult to ascertain, but based 
upon the information available she would have difficulty 
pursuing employment successfully given her depression and 
psychotic symptoms.  A social work noted dated in December 
2003 reflects the observation that the veteran has been 
successful in continuing her education and taking care of her 
son.  

With a combined total rating of 70 percent, the veteran meets 
the criteria for consideration under 38 C.F.R. § 4.16.  Thus, 
the Board must assess whether the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.

The preponderance of the evidence is against a finding that 
in light of her individual circumstances, but without regard 
to age, the veteran is unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disabilities.  Unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation, and the veteran has failed to establish, this 
fact.  While she is not working, she has been successful in 
her studies designed to prepare her for a vocation.  Although 
this is not the same as work, it does suggest that she can 
perform routine activities.  She has been noted to be capable 
of routinely dropping off and picking up her son.  These 
things were noted by health care professionals, and suggest 
to the Board that she can perform activities that are 
substantial and gainful.  More importantly, simply because 
the veteran is not working does not mean she is incapable of 
working.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. at 363.  Additionally, it 
appears that the veteran was intending to pursue additional 
education designed to prepare her for a career, as she 
indicated she was applying to a radiology program after 
cosmetology school.  This further indicates that she is 
capable of the acts associated with employment.

Although the doctor opined in August 2003 that it would be 
difficult for her to pursue employment given her depression 
and psychotic symptoms, he did not state she could not do so.  
The Board acknowledges that her service-connected depression 
causes limitations, but the Board finds this is commensurate 
with her rating for that disorder.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  Id.

As to the November 2003 mental health examination, the 
examiner's observation that she was unable to keep a job as 
evidenced by her being fired from an automotive dealership, 
is based on information that proved to be contrary to the 
documentation provided by the car company.  Thus, the opinion 
is of minimal probative value as to the issue of 
unemployability.  

The Board finds no basis for and rejects the representative's 
argument that the veteran has not demonstrated the capacity 
for substantial gainful activity by her studies, since, as 
the representative contends, learning to cut hair is not 
higher level education or skilled trade.  To the contrary, 
the Board finds she has demonstrated her ability to perform 
work like activity by successfully attending such a program.  

In assessing the veteran's current occupational limitations 
due to her service-connected disabilities, the Board has a 
great deal of evidentiary data from which to obtain 
information.  In general, it appears that she has had some 
specific difficulty with depression as it relates to jobs.  
It would be expected that she would also have trouble with 
jobs requiring heavy lifting, due to her orthopedic service-
connected disorders.  However, she has managed to continue 
her schooling and caring for her son on an ongoing basis.  
And all in all, there are no problems encountered that would 
warrant the application of the criteria for a TDIU.  The 
record does not reflect some factor which places the claimant 
in a different position than other veterans with the same 
disability rating.  The veteran is capable of performing the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. at 363.

She has argued that she cannot work due to the combined 
effects of depression and back problems which combine to 
cause significant limitations.  The Board recognizes that 
fact.  In fact, the essence of the basic premise of the 
rating schedule is the degree of relative impairment in 
certain activities including work.  However, she is 
compensated for the degree of impairment regularly identified 
within the schedular criteria.  There is no doubt raised in 
this regard to be resolved in her favor.




ORDER

An increased evaluation for lumbar strain, currently rated as 
40 percent disabling, is denied.

An increased evaluation for major depressive disorder, 
currently rated as 30 percent disabling, is denied.

A total disability rating for compensation purposes due to 
individual unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


